Citation Nr: 0926449	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of leiomyosarcoma of the left (minor) 
arm with impairment to Muscle Group (MG) V.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for sensory loss associated with leiomyosarcoma of 
the left arm prior to January 10, 2009, and to an evaluation 
in excess of 20 percent from January 10, 2009.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative scar associated with 
leiomyosarcoma of the left arm.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision by the RO 
which, in part, granted service connection for residuals of 
leiomyosarcoma of the left (minor) arm with impairment to 
Muscle Group (MG) V, residual scar and mild sensory loss, and 
assigned a 20 percent evaluation, effective from November 28, 
2001, the date of receipt of the Veteran's original claim.  
38 C.F.R. § 3.400(b)(2).  A hearing at the RO was held in 
March 2004.  The Board remanded the appeal for additional 
development in March 2007 and September 2008.  

By rating action in March 2009, the AMC assigned a separate 
10 percent evaluation for sensory loss associated with 
leiomyosarcoma of the left arm, effective from August 18, 
2007, and a 20 percent evaluation from January 10, 2009.  The 
AMC also assigned a separate 10 percent evaluation for a 
surgical scar of the left arm, effective from April 17, 2004.  

By rating action in March 2008, the AMC granted service 
connection for a right knee disability with arthritis.  The 
Veteran and his representative were notified of this decision 
and did not disagree with the assigned rating.  The service 
connection claim, which had been perfected on appeal, has 
been granted in full and is no longer in appellate status.  
Accordingly, the issue will not be addressed in this 
decision.  

Finally, in the Written Brief Presentation dated in May 2009, 
the representative raised the additional issues of service 
connection for bilateral carpal tunnel syndrome and 
osteoporosis secondary to radiation treatment for 
leiomyosarcoma of the left arm.  These issues are not 
inextricably intertwined with the issues on appeal and have 
not been developed for appellate review.  Accordingly, these 
matters are REFERRED to the RO for appropriate development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The residuals of leiomyosarcoma of the left (minor) arm 
are manifested by pain, atrophy and mild weakness and 
limitation of motion of the shoulder and elbow.  

3.  Since service connection was established, the 
neurological residuals of the Veteran's leiomyosarcoma of the 
left arm are numbness, tingling, and sensory loss in multiple 
myotomes/dermatomes; more than moderate symptoms of 
incomplete paralysis of the median nerve are not 
demonstrated.  

4.  The surgical scar on the left arm is deep, partially 
adherent, hypopigmented, asymptomatic, 6-cm by 2-mm scar with 
underlying tissue loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of leiomyosarcoma of the left (minor) 
arm with impairment to MG V are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.73, Part 4, Diagnostic Codes 
5329-5305 (2008).  

2.  The criteria for an initial evaluation of 20 percent, and 
no higher, for sensory loss associated with leiomyosarcoma of 
the left arm from August 18, 2007 are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, Diagnostic Code 
8515 (2008).  



3.  The criteria for an initial evaluation in excess of 10 
percent for a post-operative scar on the left arm are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.40, 4.118, Part 4, 
including Diagnostic Code 7801 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, letters dated in December 2001, April 2002, 
July 2003, October 2004, and April 2007 were sent by VA to 
the Veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although some of the letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claims were readjudicated, and supplemental statements of 
the case (SSOC) were promulgated in July 2004, May 2008, and 
March 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement 
of the case or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claims for service connection; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

The Board has considered the recent holding of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") that for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder, or of greater interference with 
work or activities of daily life is required to support a 
claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA on at least three occasions during the 
pendency of this appeal.  These examinations are adequate, in 
that they provide complete descriptions of the Veteran's 
subjective complaints, the objective findings upon which to 
assign the appropriate disability ratings, and opinions as to 
functional loss.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield III.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between the major 
(dominant) and minor extremity.  In this case, the medical 
evidence of record clearly reflects that the Veteran is 
right-handed.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2008).  

The criteria for the evaluation of residuals of healed wounds 
involving muscle groups are set forth in 38 C.F.R. § 4.56.  
The criteria consist of the type of injury, the history and 
complaint, and the objective findings.  While it is noted 
that 38 C.F.R. § 4.56 describes muscle damage in terms of 
injury due to a single bullet, small shell, or shrapnel 
fragment, the underlying principle is the same regardless of 
the nature of the injury.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  The classification 
of muscle damage is provided, in pertinent part, as follows.

A moderate disability of muscles involves a through-and-
through or deep penetrating wound by a short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residual of 
debridement or with prolonged infection.  There must be 
evidence of hospitalization for treatment of the wound in 
service and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings are entrance and, if 
present, exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are relatively large and so 
situated as to indicate a track of a missile through 
important muscle groups.  There are indications on palpation 
of loss of deep fascia, or loss of muscle substance or loss 
of normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of impairment.  

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  

Factual Background

Private medical record showed that in December 1997, the 
Veteran underwent excision of leiomyosarcoma of the left 
proximal arm involving removal of subcutaneous tissue, deep 
fascia, and a thin layer of the biceps muscle and insertion 
of several brachytherapy catheters followed by radiation 
treatment.  A subsequent private report in December 2001 
indicated that the Veteran's radiation treatment ended in 
February 1998, and that he was doing well.  The Veteran 
reported some stiffness and decreased motion in the left arm 
and discomfort in the left elbow.  On examination, there was 
no focal motor or sensory deficit.  There were post radiation 
changes at the implant site along the anterior/superior left 
bicep with thickened tissue which was still soft and mobile.  
There was no axillary adenopathy, supraclavicular or 
infraclavicular and no evidence of recurrent disease.  

When examined by VA in March 2002, the Veteran reported pain, 
numbness and stiffness in his left arm.  On examination, 
medial, radial, and ulnar sensation in the left upper 
extremity was intact with some decreased sensation at the 
fingertips.  Intrinsic function of the hands, anterior 
interosseous nerve, posterior interosseous nerve, abductor 
pollicis brevis wrist flexion and extension was intact and 
strength was 5/5 in the left upper extremity.  There was 
slight weakness in the left biceps (4/5), with normal 
strength in the triceps.  Abduction, internal and external 
rotation of the left upper extremity was intact and the scar 
site was well-healed.  Active forward flexion was to 145 
degrees with passive flexion to 150 degrees.  External 
rotation was to 60 degrees and internal rotation to 50 
degrees.  X-ray studies of the left humerus were 
unremarkable.  

By rating action in June 2002, the RO granted service 
connection for residuals of leiomyosarcoma of the left arm 
with impairment to MG V, residual scar and mild sensory loss, 
and assigned a 10 percent evaluation, effective from November 
28, 2001.  A subsequent rating action in June 2003, assigned 
an increased rating to 20 percent evaluation, effective from 
the same date.  

On VA joint examination in April 2004, there was some 
decreased strength on flexion and supination of the left 
elbow and left hand grip, with reasonable dexterity in the 
left upper extremity.  There was decreased sensation in all 
fingers which was not in any particular nerve distribution, 
and the left arm was fatigued after repetition of elbow 
flexion.  X-ray studies revealed mild degenerative changes in 
the left shoulder.  The assessment included some loss of 
strength, particularly on flexion and supination of the elbow 
and some dexterity impairment.  

On VA scar examination in April 2004, there was a 5.2-cm by 
2-mm, hypopigmented, depressed scar over the inner aspect of 
the left upper arm which was not adherent or tender to 
palpation.  There was significant loss of soft tissue and 
muscle mass underlying the scar.  The impression was scar 
secondary to surgical excision of leiomyosarcoma of the left 
upper arm.  

In August 2007, the Veteran underwent joint, scar, neurologic 
and muscle examinations by VA to determine the extent and 
severity of all residuals of the leiomyosarcoma of the left 
arm.  

On VA skin examination, there was an asymptomatic, 1-mm by 6-
cm linear scar on the proximal left arm over the superior 
biceps tendon.  There was atrophy of the deep tissue around 
the scar without any overlying epidermal changes.  The 
underlying tissue was firm and non-mobile, and there was 
decreased motion of the left shoulder due to the scarring.  

On VA muscle examination, the Veteran reported that he 
exercised in a community pool to maintain strength and range 
of motion in the shoulder, but still had some decreased 
motion, pain, numbness/tingling, and fatigability in the left 
arm.  He had difficulty fully retracting his arm back 
completely when abducted to 90 degrees with the elbow fully 
extended.  There was obvious tissue loss in the region of the 
anterior lower deltoid and superior biceps with marked 
fibrosis, but no breakdown at the bicepital tendon.  There 
was some slight weakness on motion of the left elbow and 
shoulder secondary to pain inhibition associated with rotator 
cuff tear.  The examiner identified the injured muscle groups 
associated with the left upper extremity disability as 
involving MG III and V with scarring of the biceps and 
anterior deltoid area.  There was a slight protuberance of 
the biceps muscle distal to fibrotic band along the anterior 
biceps tendon area and loss of deep fascia and biceps muscle 
substance.  An MRI revealed postsurgical changes in the 
deltoid and biceps without evidence of recurrence of disease.  
The diagnoses included weakness, fatigability, fibrosis, 
scarring, and probable radiation induced sensory neuropathy, 
and possible autonomic neuropathy versus vascular compromise.  

On VA joint examination, the examiner indicated that there 
was evidence of progressive degenerative changes in the AC 
joint since starting treatment for leiomyosarcoma of the left 
arm.  There was stiffness, weakness, and instability in the 
left shoulder but no locking, effusion, dislocation, or 
subluxation.  Flexion of the left shoulder was to 140 degrees 
(active), to 165 degrees (passive), and to 135 degrees 
(against strong resistance).  Abduction was to 120 degrees 
(active), to 160 degrees (passive), and to 110 degrees 
(against strong resistance).  External rotation was to 80 
degrees (active), to 85 degrees (passive), and to 60 degrees 
(against strong resistance).  Internal rotation was to 80 
degrees (active), to 85 degrees (passive), and to 80 degrees 
(against strong resistance).  There was increased pain but no 
additional limitation of motion on repetitive motion in any 
modality.  An MRI revealed partial tear of the supraspinatus, 
subscapularis teninopathy, and acromioclavicular degenerative 
changes in the left shoulder.  

On VA neurological examination, there was some weakness in 
the deltoid, biceps, and triceps of the left upper extremity 
with good supination and pronation, and normal strength in 
the left hand.  There was pain in the left shoulder with 
diminished sensation in the palm, dorsal surface and medial 
aspect of the left hand.  Reflexes were diminished (1+) in 
the left hand, and intact in the biceps, triceps, and 
brachioradialis.  The examiner opined that the Veteran's 
weakness and numbness in the left upper extremity was either 
directly or indirectly related to the prior resection of the 
leiomyosarcoma and subsequent radiation treatment with the 
etiology being direct nerve damage versus radiation-induced 
neuropathy.  

A VA EMG/NCV study in September 2007 revealed, in part, no 
evidence of left ulnar neuropathy or left radial sensory 
neuropathy and normal left median motor nerve conduction.  

In September 2009, a VA physician reviewed the claims file 
and opined that the Veteran's left brachoplexopathy was 
secondary to the leiomyosarcoma and was at least of moderate 
severity.  

VA outpatient notes showed that the Veteran was seen on 
numerous occasions for various maladies, including left upper 
extremity problems from 2003 to the present.  The Veteran's 
complaints and the clinical findings were not materially 
different from those described in the VA examination reports 
during the pendency of this appeal and, therefore, will not 
be repeated.  

Muscle Injury

Initially, the Board notes that the Veteran was recently 
assigned separate ratings for the muscle, neurologic, and 
scar residuals of his left upper extremity disability by the 
RO in March 2009.  Therefore, the Board will address each 
disability separately.  

Concerning the residuals of muscle injury, the Veteran is 
currently assigned a 20 percent evaluation under Diagnostic 
Code (DC) 5305, for injury to MG V.  However, on VA 
examination in August 2007, the examiner indicated that the 
Veteran's left upper extremity impairment also involved 
damage to MG III, and that the additional degenerative 
changes and rotator cuff tear began after his surgery and 
radiation treatment.  Although the examiner did not state 
specifically that the damage to MG III was directly related 
to the injury to MG V, resolving reasonable doubt in favor of 
the Veteran, the Board will assume that the examiner's 
assessment contemplated that the service-connected disability 
involved both muscle groups.  

Under 38 C.F.R. § 4.55, VA regulations provide that for 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).  

MG III relates to damage of the intrinsic muscles of the 
shoulder girdle consisting of the pectoralis Major I 
(clavicular) and deltoid, and performs function of elevation 
and abduction of the arm to shoulder level and acts in 
conjunction with MG I & II in forward and backward swinging 
of the arm.  DC 5303.  Under this rating code slight injury 
to the nondominant side warrants a noncompensable evaluation; 
20 percent for moderate and moderately severe injury, and 30 
percent for severe injury.  

MG V relates to damage of the flexor muscles of the elbow, 
consisting of the biceps, brachialis, and brachioradialis, 
and perform the function of supination and flexion of the 
elbow.  DC 5305.  Under this rating code a noncompensable 
evaluation is assigned for slight injury; 10 percent for 
moderate injury; 20 percent for moderately-severe injury, and 
30 percent for severe injury.  

In this case, the residuals of injury to MG III and V 
consists primarily of slight weakness and some instability in 
the left shoulder with no more than mild limitation of motion 
in the shoulder and elbow.  The most significant limitation 
of motion in the left shoulder against strong resistance 
showed that the Veteran could abduct his shoulder to 110 
degrees, which is well above shoulder level.  There was no 
evidence of any impairment of coordination or uncertainty of 
movement.  Although the Veteran indicated that his golf game 
had diminished significantly over the past couple of years 
due to his left upper extremity problems, he reported that he 
continued to "attempt to play" even though he is not as 
competitive as he once was.  (See June 2007 statement).  

As indicated above, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Here, the evidence shows that the 
Veteran has some muscle atrophy (missing muscle) as a result 
of the left arm surgery; however, his strength is only 
slightly diminished and he has no more than mild limitation 
of motion in the left shoulder and elbow.  He has good hand 
and finger dexterity, and continues to stay physically active 
playing golf and swimming for exercise.  Although the Veteran 
was shown to have increased pain on repetitive motion of the 
left upper extremity, there was no additional limitation of 
motion.  Overall, the evidence of record does not demonstrate 
more than moderate impairment of MGs III or V.  



For purposes of 38 C.F.R. § 4.55(e), the evidence of record 
does not show that either MG III or MG V is more severely 
injured than the other, and that the residual impairment for 
both groups is no more than moderate.  Under DC 5303, 
moderate and moderately severe injury to MG III for a minor 
extremity warrants a 20 percent evaluation.  Under DC 5305 
for MG V, a 10 percent evaluation is assigned for moderate 
impairment and a 20 percent evaluation is assigned for 
moderately severe injury.  Thus, application of 38 C.F.R. 
§ 4.55(e) would not result in a higher evaluation than the 20 
percent evaluation currently assigned.  That is, increasing 
by one level a moderate injury to either muscle group would 
not result in a rating higher than 20 percent.  

The Board is cognizant that the Veteran was initially 
assigned a 20 percent evaluation for the left upper extremity 
disability, which contemplated all of the residuals, 
including the neurological impairment and scar residuals.  
However, the Veteran was recently assigned separate 
compensable ratings for the neurological and scar residuals.  
Viewing the left upper extremity disability solely from the 
standpoint of muscle injury, the evidence of record does not 
reflect more than moderate injury to either muscle group.  
The evidence shows that the Veteran has some instability and 
limitation of motion of the left shoulder.  However, as noted 
above, the Veteran can raise his arm to well above shoulder 
level, which under the orthopedic rating codes based on 
limitation of motion, would not satisfy the criteria for a 
rating of 20 percent.  There was no demonstrable limitation 
of motion of the left elbow and no evidence of flail joint or 
any other impairment of the elbow or shoulder which would 
provide a basis for the assignment of a rating in excess of 
20 percent under any of the applicable orthopedic or muscle 
rating codes.  In summary, the demonstrable residuals of 
injury to MGs III and V do not reflect more than moderate 
impairment to either muscle group.  Thus, increasing by one 
level the rating for either muscle group, the combined rating 
would not warrant an evaluation in excess of 20 percent.  

Additionally, the Board finds that an evaluation in excess of 
20 percent is not possible under the applicable diagnostic 
codes based on limitation of motion of the minor elbow or 
shoulder.  DCs 5201, 5206, or 5207.  Finally, a separate 
rating for arthritis is not warranted because ratings under 
DCs 5303 and 5305 are based on limitation of motion.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  As such, a 
rating in excess of 20 percent for residuals of 
leiomyosarcoma of the left (minor) arm, involving MGs III and 
VI is not warranted.  

Neurological Impairment

As noted above, the Veteran is currently assigned a separate 
evaluation for sensory impairment of the left (minor) upper 
extremity under DC 8515, which provides, in pertinent part, 
for a 60 percent evaluation for complete paralysis of the 
median nerve when the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  A 40 percent evaluation is 
assigned for severe incomplete paralysis; 20 percent for 
moderate incomplete paralysis, and 10 percent for mild 
incomplete paralysis.  DC 8515.  

Under DC 8515, ratings for paralysis of the median nerve 
include all movements of the hand and fingers.  Under this 
code, evaluations are based on either complete or incomplete 
paralysis.  In peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. Part 4 (2008).  Neurological conditions are to be 
evaluated based upon the impairment of motor, sensory, or 
mental functioning.  38 C.F.R. § 4.120 (2008).  

Initially, it should be noted that the Veteran has been 
assigned separate evaluations for the muscle and scar 
manifestations of the left upper extremity.  Therefore, the 
following analysis reflects only on the neurological 
impairment resulting from the left upper extremity 
disability.  

In this case, the objective evidence of record shows that the 
Veteran has some decreased sensation in his fingertips of the 
left hand and slight weakness in the left biceps.  However, 
all remaining intrinsic function of the left hand is 
essentially normal.  The Veteran has good dexterity in his 
fingers and there was no evidence of muscle wasting or 
atrophy in the left upper extremity.  A September 2007 VA 
EMG/NCV study revealed some mild median sensory nerve 
impairment consistent with carpal tunnel syndrome, but no 
median motor nerve and no ulnar or radial sensory or motor 
nerve impairment.  The Veteran can raise his left arm to well 
above shoulder level and has good grip strength, dexterity, 
and discrimination in all digits of the left hand.  Although 
the objective and diagnostic evidence of record does not 
reflect more than mild sensory impairment of the left upper 
extremity, a VA physician in January 2009 opined that the 
overall residual neurological impairment in the left upper 
extremity was at least of moderate severity.  

The above-cited evidence, as a whole, shows no more than mild 
to moderate incomplete paralysis of the median nerve under DC 
8510.  In light of the opinion of the VA examiner in January 
2009, the Board resolves reasonable doubt in favor of the 
Veteran and finds that the disability picture from a 
neurologic standpoint, more nearly approximates the degree of 
severity for a 20 percent evaluation, and no higher, from the 
initial grant of service connection.  

Scars Residuals

The Veteran is currently assigned a 10 percent evaluation for 
his surgical scar on the left arm pursuant to 38 C.F.R. 
§ 4.118, DC 7801.  As an initial matter, the Board notes that 
during the pendency of this appeal, VA amended the rating 
criteria for the evaluation of scars, which became effective 
on October 23, 2008.  However, it was specifically noted that 
this amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008.  A veteran whom 
VA rated before such date under Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, or 7805 may request review under these 
clarified criteria, irrespective of whether his or her 
disability has worsened since the last review.  The effective 
date of any award, or any increase in disability 
compensation, based on this amendment will not be earlier 
than the effective date of this rule, but will otherwise be 
assigned under the current regulations regarding effective 
dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

In this case, the Veteran filed his claim in November 2001, 
prior to the amendment to the rating criteria, and he has not 
requested a review under the new criteria.  As such, his 
pending claim currently on appeal will be reviewed under the 
criteria in effect prior to October 23, 2008.  

DC 7801 governs the evaluation of scars other than on the 
head, face, or neck, that are deep or that cause limited 
motion.  A 10 percent disability evaluation is for assignment 
for an area or areas exceeding 6 square inches.  A 20 percent 
disability evaluation is contemplated for an area or areas 
exceeding 12 square inches.  

Other potentially applicable rating codes include DC 7802, 
7803, 7804, and 7805.  Under DC 7802, a 10 percent disability 
evaluation is assigned for scars other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion and have an area or areas of 144 square inches 
or greater.  A 10 percent disability evaluation represents 
the maximum schedular rating available under DC 7802.  

Under Diagnostic Code 7803, a 10 percent evaluation is 
warranted for superficial, unstable scars.  This represents 
the maximum schedular rating available under DC 7803.  

Under DC 7804, a 10 percent evaluation is contemplated for 
superficial scars that are painful on examination.  A 10 
percent disability evaluation represents the maximum 
schedular rating available under DC 7804.  

DC 7805 provides that other scars be evaluated on limitation 
of function of the affected part.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the Veteran's 
surgical scar on the left arm.  Here, the surgical scar (2 cm 
by 6 cm) does not encompass an area exceeding six square 
inches (39 square centimeters).  Therefore, an evaluation in 
excess of 10 percent is not warranted under DC 7801.  
Similarly, a 10 percent evaluation represents the maximum 
schedular rating available under Diagnostic Codes 7802, 7803, 
and 7804.  Consequently, the Veteran is not entitled to an 
increased evaluation under those diagnostic codes.  

Concerning a higher rating under DC 7805, the Board notes 
that while the VA examiner in August 2007 indicated that 
there was some decreased motion in the left shoulder due to 
the surgical scar, the assignment of a higher rating under DC 
7805 based on limitation of motion would amount to pyramiding 
and is prohibited.  38 C.F.R. § 4.14.  As indicated above, 
the 20 percent evaluation assigned under DC 5303 is based on 
limitation of motion.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993).  Thus, the assignment of a higher rating under 
the scar codes based on limitation of motion would be 
duplicative and is prohibited by VA regulations.  

Based on the discussion above, an evaluation in excess of 10 
percent for the Veteran's surgical scar is not warranted 
under these or any other potentially applicable diagnostic 
code associated with scars and their residual effects.  See 
38 C.F.R. § 4.118 (2008).  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from leiomyosarcoma of the left (minor) arm does 
not suggest that he has sufficient symptoms so as to a 
warrant an evaluation in excess of the ratings currently 
assigned.  Accordingly, the Board finds that the evaluations 
assigned for the residuals of leiomyosarcoma of the left 
(minor) arm accurately depict the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for higher rating.  Accordingly, an increased 
evaluation beyond the evaluations assigned in this decision 
is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's residuals of leiomyosarcoma of 
the left (minor) arm have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An initial evaluation in excess of 20 percent for residuals 
of leiomyosarcoma of the left arm with impairment to MG V is 
denied.  

An initial increased evaluation to 20 percent, and no higher, 
for sensory loss associated with leiomyosarcoma of the left 
arm, is granted subject to VA laws and regulation pertaining 
to the payment of monetary benefits.  

An initial evaluation in excess of 10 percent for a post-
operative scar of the left arm is denied.  


____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


